HAZEL, District Judge.
I concur in the decision of the Board, of General Appraisers. It is thought to be reasonably clear that by the use of the word “dimensions” in paragraph 435 of the tariff *216act of July 24, 1897, c. 11, Schedule N, 30 Stat. 192 [U. S. Comp, St. 1901, p. 1676], as applied to “imitations of diamonds or other precious stones, composed of glass or paste,” Congress intended the word to apply to any single dimension. True, the literal meaning of the word “dimensions” includes length, breadth, and thickness, but there is excellent authority for holding that “the plural includes the singular.” Other reasons, unnecessary to here repeat, appear in the opinion of the Board of General Appraisers to show the intention of Congress to regard the word “dimensions” as covering any single dimension.
The decision of the Board of General Appraisers sustaining the collector, who assessed a duty at the rate of 45 per centum ad valorem under section 112 of the tariff act (July 24, 1897, c. 11, § 1, Schedule B, 30 Stat. 158 [U. S. Comp. St. 1901, p. 1635]), for manufactures of glass or paste, is affirmed.